DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims


Claims 1-5 and 7-11 are presented for examination. Applicant filed a request for continued examination (RCE) on 11/29/2021. Examiner has withdrawn the previous § 101 rejection. Examiner has, however, established new objections, new § 112 rejection, and § 101 rejection for claims 1-5 and 7-11 in the instant Office action. 

Examiner’s Remarks

Regarding Prior Art: Palcic (2003/0004809 A1) teaches a customer reward in form of stock, and Liu (WO 01/06438 A1) teaches a non-integer number of shares in a given stock. The combination of Palcic and Liu does not, however, teach fairly providing number of publicly traded company stocks available for customer reward, and providing these stock in fractional number of shares. 




Response to Arguments



Applicant argues: 
[The]combination of steps, as explained in the specification, are not well- understood, routine, conventional activity in the field of loyalty promotion programs, and thus is "indicative of an inventive concept" and thus amounts to "significantly more" than the abstract idea. (2019 Revised PEG at 56). The Office Action's assertion that the claims are directed to "a generic  processor performing generic computer functions", (Office Action, p. 3) misses the point, as the same can be said for any computer implemented invention that has been found to be patent eligible. Here, while the computer components are conventional, the specification demonstrates the programed steps result in an unconventional way to enable a loyalty promotional program and thus represents an improvement in the technological field of loyalty programs. (Page 10 of Applicant’s Remarks).

Examiner respectfully disagrees. Examiner can find nothing in the Applicant’s specification identifying a technological problem to which Applicant provides technological solution. Instead, Applicant is using general purpose computer as a tool in solving a business problem that is identified in Applicant’s Specification as: “[0012] Accordingly, there is a need for a system and method for enabling one or more companies to award an arbitrary amount of company stock to customers as an incentive, regardless of the company's share price.”  As such, Applicant’s claimed invention provides no limitations that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); nor render the claims patent eligible under MPEP § 2106.05(c) (particular transformations), or MPEP § 2106.05(e) (other meaningful limitations). Further, the Applicant’s claimed additional elements/limitations are well-understood, routine, and conventional as evidenced by Applicant’s Specification and as found by the courts. See further under § 101 rejection.     

Claim Objections





Claim 1 is objected to because of the following informalities:
Claim 1 recites: “storing promotional reward information . . . and an associated reward redeemable for stock in any of a plurality of publically traded.” There appears to be a typographical error where Applicant has left a word “companies” out from the end of this limitation. It appears that the recitation should read: “storing promotional reward information . . . and an associated reward redeemable for stock in any of a plurality of publically traded companies.”
Claim 1 recites: “providing a graphical user interface to a customer identifying an action . . . for a plurality of publicly traded companies and an electronic link for the identified merchant.” The “customer” and the “plurality of publicly traded companies” here, however, appear to be the customer and the plurality of publicly traded companies from the previous “storing” step. The limitation, therefore, should recite: “providing a graphical user interface to the customer identifying an action . . . for the plurality of publicly traded companies and an electronic link for the identified merchant.”  
Claim 1 recites: “electronically receiving a selection . . . using a provided electronic link.” The “provided electronic link” here, however, appears to be the electronic link from the previous “providing” step. The limitation, therefore, should recite: “electronically receiving a selection . . . using the provided electronic link.”
Claim 1 recites: “electronically receiving customer information for a customer.” The “customer” here, however, appears to be the customer from the previous “storing” step. the customer.”  
Claim 1 recites: “electronically notifying the customer of the availability of a reward redeemable for stock for a plurality of publicly traded companies.” The “reward” here, however, appears to be the reward from the previous “comparing” step and the “plurality of publicly traded companies” appear to be the plurality of publicly traded companies from the previous “storing” step. The limitation, therefore, should recite: “electronically notifying the customer of the availability of the reward redeemable for stock for the plurality of publicly traded companies.”  
Claim 1 recites: “using a processor, computing a fractional number of shares . . . and a price per share for the stock.” The “processor” here, however, appears to be the processor from the previous “comparing” step. The limitation, therefore, should recite: “using the processor, computing a fractional number of shares . . . and a price per share for the stock.”  
Claim 1 recites: “using a processor, transferring . . . associated with the customer.” The “processor” here, however, appears to be the processor from the previous “comparing” step. The limitation, therefore, should recite: “using the processor, transferring . . . associated with the customer.”

Claims 2-5 and 7-8 are objected to because of the following informalities: claims 2-5 and 7-8 each recite: “The method of Claim 1.” The word “claim” should not be capitalized and the recitation of each claim should read: “The method of claim 1.”  


Claim 7 is objected to because of the following informalities: claim 7 recites: “The method of [c]laim 1, wherein a customer . . . associated with the plural awards.” The “customer” here, however, appears to be the customer from the previous independent claim 1 that dependent claim 7 depends from. Claim 7, therefore, should recite: The method of [c]laim 1, wherein the customer . . . associated with the plural awards. 
 
Claim 9 is objected to because of the following informalities:
Claim 9 recites: “providing a graphical user interface to a customer . . . a plurality of publicly traded companies and an electronic link for the identified merchant.” The “plurality of publicly traded companies” here, however, appears to be the plurality of publicly traded companies from the previous “receiving” step. The limitation, therefore, should recite: “providing a graphical user interface to a customer . . . the plurality of publicly traded companies and an electronic link for the identified merchant.”
Claim 9 recites: “electronically receiving a selection from the customer indicating an identified merchant using a provided electronic link.” The “identified merchant” and the “provided electronic link” here, however, appear to be the identified merchant and the electronic link from the previous “providing” step. The limitation, therefore, should recite: “electronically receiving a selection from the customer indicating the identified merchant using the provided electronic link.”  
Claim 9 recites: “electronically receiving customer information for a customer who engaged in a promotional activity based on a selected electronic link, and a promotional activity.” The “customer” and the “promotional activity” here, however, appear to be the customer and the promotional activity from the previous “receiving” step. The limitation, therefore, should recite: “electronically receiving customer information for the customer who engaged in the promotional activity based on a selected electronic link, and a compensation associated with the promotional activity.”
Claim 9 recites: “using a processor, comparing . . . to identify a customer eligible to receive an award of stock.” The “customer” here, however, appears to be the customer from the previous “receiving” step. The limitation, therefore, should recite: “using a processor, comparing . . . to identify the customer eligible to receive an award of stock.”  
Claim 9 recites: “electronically notifying the customer of the availability of a reward redeemable for stock for a plurality of publicly traded companies.” The “plurality of publicly traded companies” here, however, appear to be the plurality of publicly traded companies from the previous “receiving” step. The limitation, therefore, should recite: “electronically notifying the customer of the availability of the reward redeemable for stock for the plurality of publicly traded companies.”  
Claim 9 recites: “using a processor, computing a fractional number of shares of an award of stock . . . and a price per share of the stock.” The “processor” and the “award of stock” here, however, appear to be the processor and the award of stock from the previous “comparing” step. The limitation, therefore, should recite: “using the processor, computing a fractional number of shares of the award of stock
Claim 9 recites: “using a processor, transferring . . . associated with the eligible customer.” The “processor” here, however, appears to be the processor from the previous “comparing” step. The limitation, therefore, should recite: “using the processor, transferring . . . associated with the eligible customer.”
Claim 9 recites: “using a processor, transferring the identified number of fractional shares from the whole number of shares purchased on the open market associated with the award of stock to the stock brokerage account associated with the eligible customer; and using a processor, transferring the identified number of fractional shares from the whole number of shares purchased on the open market associated with the award of stock to the stock brokerage account associated with the eligible customer.” The second instance of the limitation is likely a typographical error where the limitation was accidentally doubled. The second instance of the limitation should be deleted.
Claim 9 recites: “electronically notifying the eligible customer of the transferring of the shares notifying the eligible customer of the transferring of the shares.” This limitation repeats the words: “notifying the eligible customer of the transferring of the shares.” This is likely a typographical error where the words were repeated accidentally. The repeated words of this limitation should be deleted.

Claims 10 and 11 are objected to because of the following informalities: claims 10 and 11 each recite: “The method of Claim 9.” The word “claim” should not be capitalized and the recitation of each claim should read: “The method of claim 9.”



Claim 10 is objected to because of the following informality: claims 10 recites: “The method of [c]laim 9 wherein the step of identifying a fractional number of shares is determined based on the then current market price of the stock and the dollar amount associated with the received promotional award information.” Claim 9 does not recite a step of “identifying a fractional number of shares.”

Claim Rejections - 35 USC § 112






















The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 





Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 

Claim 1 – The following limitations have an insufficient antecedent basis in the claim: 
The limitation “the transaction information” in “electronically receiving . . . the transaction information that is generated based on an action taken by the customer and compensation associated with the stored promotional reward information.”  
The limitation “the availability of a reward” in “electronically notifying the customer of the availability of a reward
The limitation “the stock” in “using a processor, computing a fractional number of shares associated with the stock in the single company as a function of the identified dollar amount and a price per share for the stock.”  
The limitations “the identified stock” and “the open market” in “purchasing a whole number of shares of the identified stock in the single company on the open market.”
The limitations “the computed fractional number of the shares purchased on the open market” and “the stock brokerage account” in “using a processor, transferring the computed fractional number of the shares purchased on the open market of the identified stock in the single company to the stock brokerage account associated with the customer.”  

Claim 2 recites the limitation “the product” in “the promotional reward information is received from a manufacturer of the product.” There is an insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the identified award” in “the step of transferring occurs when the value of the shares associated with the identified award exceed a predetermined threshold.” There is an insufficient antecedent basis for this limitation in the claim.

Claim 9 – The following limitations have an insufficient antecedent basis in the claim: 
The limitation “the promotional reward information” in “electronically receiving promotional award information, wherein the promotional reward information
The limitation “the availability of a reward” in “electronically notifying the customer of the availability of a reward redeemable for stock for a plurality of publicly traded companies.”
The limitations “the identified stock” and “the open market” in “purchasing a whole number of shares of the identified stock in the single company on the open market.”
The limitations “the identified number of fractional shares” in “using a processor, transferring the identified number of fractional shares . . . to the stock brokerage account associated with the eligible customer.”  

Claim 10 recites the limitation “the then current market price” in “the step of identifying a fractional number of shares is determined based on the then current market price of the stock and the dollar amount associated with the received promotional award information.” There is an insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the promotional award program information” in “the promotional award program information includes plural dollar amounts, each dollar amount corresponding to a tired level of an identified promotional activity.” There is an insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101













35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.















Claims 1-5 and 7-11 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  















The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e.,  is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-5 and 7-11 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-5 and 7-11, however, recite an abstract idea of providing promotional reward of stock. The creation of providing promotional reward of stock, as recited in independent claims 1 and 9 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 9, which set forth or describe the recited abstract idea, are: “identifying an action that the customer may take at an identified merchant and an associated reward redeemable for stock for a plurality of publicly traded companies and an electronic link for the identified merchant” (claims 1 and 9), “DM2\14987671.1associating a stock brokerage account for the customer based on the received customer information” (claim 1),  “comparing the received transaction information with the stored promotional reward information to identify a dollar amount of a reward for the customer” (claim 1), “computing a fractional number of shares associated with the stock in the single company as a function of the identified dollar amount and a price per share for the stock” (claim 1),  “purchasing a whole number of shares of the identified stock in the single company on the open market” (claims 1 and 9), “transferring the computed fractional number of the shares purchased on the open market of the identified stock in the single company to the stock brokerage 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 9 recite additional limitations: “an electronic storage device” (claim 1), “a graphical user interface” (claims 1 and 9), and “a processor” (claims 1 and 9). These additional elements are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (for example, data gathering): “storing promotional reward information, wherein the promotional reward information includes an identification of a plurality of merchants, an action that a customer may take and an associated reward redeemable for see MPEP § 
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 9 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	


















Step 2B of the Test: The additional elements of independent claims 1 and 9 (see above at Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0126] The term "processor" encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers. The processor can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them.

[0129] Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more data memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks.

[0132] Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a 

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, storing, and retrieving information to and from a user device were considered insignificant extra-solution/post-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional limitations of independent claims 1 and 9 receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1 and 9 store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements/limitations of independent claims 1 and 9 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 9 are non-statutory under 35 USC § 101 in view of step 2B of the test.


Dependent Claims: Dependent claims 2-5 and 7-8 depend on independent claim 1; and dependent claims 10-11 depend on independent claim 9. The elements in dependent claims 2-5, 7-8, and 10-11, which set forth or describe the abstract idea of “providing promotional rewards of stock,” are: “the promotional reward information is received from a manufacturer of the product” (claim 2 – further limiting the abstract idea), “the information received for the customer includes a password” (claim 3  – further limiting the abstract idea), “the information received for the customer is used to open a new stock brokerage account” (claim 4  – further limiting the abstract idea), “the step of transferring includes transferring the shares of stock from an inventory account” (claim 5  – further limiting the abstract idea), “a customer purchases plural products and the step of comparing identifies plural rewards for the customer, and the step of transferring includes transferring a number of shares associated with the plural awards” (claim 7  – further limiting the abstract idea), “the step of transferring occurs when the value of the shares associated with the identified award exceed a predetermined threshold” (claim 8  – further limiting the abstract idea), “the step of identifying a fractional number of shares is determined based on the then current market price of the stock and the dollar amount associated with the received promotional award information” (claim 10  – further limiting the abstract idea), and “the promotional award program information includes plural dollar amounts, each 
Conclusion of Dependent Claims Analysis: Dependent claims 2-5, 7-8, and 10-11, do not correct the deficiencies of independent claims 1 and 9 and they are rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-5 and 7-11 are rejected as directed to an abstract idea of “providing promotional rewards of stock” without “significantly more” under 35 USC § 101.

Conclusion





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

                                                                                                                                                                                                     /VIRPI H KANERVO/Primary Examiner, Art Unit 3619